BETTS, District Judge.
Mr. Williams, for the libellants, moves the court, on the service of coiiies of affidavits and notice of motion upon the proctors for the claimants of vessel and cargo, for an order directing her immediate sale, because of the perishing condition of the ship. The United States district attorney intervenes, and informs the court that the vessel and cargo are under capture by the United States as prize of war, and were committed to the custody of the prize commissioners in this port as such, on the 2d day of June last, by a prize-master, who brought the said vessel from sea into this port for that purpose. A certificate of the prize comirfts-sioners, under their seal of office, dated June 27, 1862, verifying that fact, is laid before the court, and the district attorney objects to the competency of any private suitors to interfere with or molest such military possession, except through the authority of the prize court
The property vests primarily in the sovereign, and is held by him in trust, in a state of abeyance as to the right of property, or in a state of legal sequestration, until the right is passed upon by the prize courts of the country of the captor. 1 Kent, Comm. 101, 103. The capture as prize overrides and supplants all claims of private liens. Wheat. Mar. Capt. p. 80, art. 15. And whether the seizure of the property is one of prize or not, is exclusively a question under the cognizance of the prize court in the first instance. Jennings v. Carson, 4 Cranch [8 U. S.) 2. This motion, therefore, cannot be sustained against the legal possession of the vessel as prize of war. Motion denied.